Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 18, 2017

The Court of Appeals hereby passes the following order:

A16A1933. TERESA G. THOMASON et al. v. CHESTATEE COMMUNITY
    ASSOCIATION, INC. et al.

      On February 1, 2016, defendants Teresa G. Thomason and Phillip L. Thomason
filed a notice of appeal from the trial court’s order awarding OCGA § 9-15-14
attorney fees to Chestatee Community Association, Inc. We lack jurisdiction.
      Defendants had earlier filed a timely notice of appeal from the trial court’s
March 10, 2015, order granting summary judgment to Chestatee Community
Association on its complaint and on the defendants’ counterclaims. While that appeal
was pending, Chestatee Community Association filed a motion for attorney fees on
April 21, 2015, which the trial court granted on January 5, 2016. Defendants filed
their notice of appeal from the order awarding fees on February 1, 2016. Before the
second appeal was docketed, however, we affirmed in an unpublished opinion the
trial court’s grant of summary judgment to Chestatee Community Association. See
Case No. A15A2124, decided February 11, 2016. The remittitur issued in Case No.
A15A2124 on March 9, 2016. This appeal was docketed three months later on June
20, 2016.
      A judgment awarding attorney fees pursuant to OCGA § 9-15-14 may be
reviewed on direct appeal when appealed as part of a judgment that is directly
appealable, pursuant to Haggard v. Board of Regents, 257 Ga. 524, 526 (4) (a) (360
SE2d 566) (1987). However, after this Court’s jurisdiction over the main appeal has
ended, a separate appeal of an attorney fees award cannot stand on its own merits.
Roberts v. Pearce, 232 Ga. App. 417 (501 SE2d 555) (1998). Rather, such an award
must be appealed by application for discretionary review. See OCGA § 5-6-35 (a)
(10). Therefore, the failure of the defendants to comply with the discretionary appeal
requirements deprives this Court of jurisdiction to consider its appeal, which is
therefore DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/18/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.